                                                                                           Filed 11/12/2019 4:17 PM
                                                                                                       Alison Dotson
                                          Cherokee County - 369th District Court                        District Clerk
                                                                                            Cherokee County, Texas

                                                                                                          Kelly Curry
                                             2019110546
                        CAUSE NO.

 ANTHONY TRISTANI,                                                   IN THE DISTRICT COURT
 RADFORD TARRY, and
 MARK MARSHALL,

         Plaintiffs,
                                                                          JUDICIAL DISTRICT
 v.

 OPTIONSELLERS.COM, INC. and
 JAMES CORDIER,

         Defendants.                                           CHEROKEE COUNTY, TEXAS

                             PLAINTIFFS' ORIGINAL PETITION

       COME NOW Plaintiffs, ANTHONY TRISTANI ("Tristan"), RADFORD TARRY

("Tarry"), and MARK MARSHALL ("Marshall") (hereinafter, "Plaintiffs") by and through

undersigned counsel, hereby file Plaintiffs' Original Petition against Defendants,

OPTIONSELLERS.COM, INC. ("OptionSellers") and JAMES CORDIER ("Cordier")

(hereinafter, collectively, the "Defendants"), and state:

                                  I.      DISCOVERY LEVEL

       Plaintiffs request this lawsuit proceed under a Level 3 Discovery Control Plan pursuant to

Rule 190.4 of the Texas Rules of Civil Procedure.

                                       II. INTRODUCTION

       1.       This case is about the reckless mismanagement of Plaintiffs' investment accounts

by OptionSellers, a Commodities Trading Advisor ("CTA") and its principal and alter ego,

Defendant Cordier. Defendants implemented a grossly speculative options trading strategy that

involved an over-concentrated position of naked call options on natural gas futures. Further, when

the price of natural gas spiked, rather than close out exposed options positions and thereby instantly

                                                               EXHIBIT

PLAINTIFFS' ORIGINAL PETITION                                     B                            PAGE 1
stop further loss, Defendants instead doubled down on their natural gas positions, thereby creating

a catastrophic loss for the Plaintiffs.

        2.      The investment strategy implemented by Defendants was in direct conflict with the

written and verbal representations Defendants made to customers, including Plaintiffs, in order to

solicit their business. Defendants represented to Plaintiffs that they had developed a time tested

method for trading options that enabled them to "take an aggressive vehicle and manage it

conservatively." Defendants further represented that they implemented a "submarine" approach to

options trading, which consisted of establishing long/short options positions in at least five non-

correlated commodities in order to achieve diversification while also maintaining a substantial

cash cushion in the event of downside price movements.

        3.      In practice, Defendants departed from this diversified approach and became over

concentrated in two commodities—natural gas and crude oil. Between November 1-15, 2018, the

price of natural gas spiked nearly 50% with the most dramatic price increase occurring between

November 13-15 (approximately 24% increase), due to a "short squeeze," which occurs when

investors cover their short positions in a security or commodity.

        4.      In just three days, due to the over-concentration in naked call options on natural gas

coupled with the corresponding rise in the spot price of natural gas, nearly 300 customer accounts

managed by OptionSellers were wiped out, causing damages of $200 million. To make matters

worse, customers, including Plaintiffs, have outstanding margin calls in excess of the principal

value of their account.

                                III. JURISDICTION AND VENUE

        5.      Subject matter jurisdiction is properly vested in this Court. The District Court of

the State of Texas has jurisdiction over this action. All Defendants have: (a) contracted by mail or



PLAINTIFFS' ORIGINAL PETITION                                                                 PAGE 2
otherwise with Texas individuals, which contracts were to be performed, in whole or in part, in

Texas; (b) committed torts, which are the subject of this action, in whole or in part, in Texas; and/or

(c) otherwise transacted business in Texas such that they are all subject to personal jurisdiction in

Texas.

         6.    This Court has personal jurisdiction over all Defendants because they are licensed

to do business in and/or conduct a substantial amount of business in the State of Texas, and their

business in the State of Texas gave rise to Plaintiffs' claims. During the relevant time, Defendants

did sufficient business in, had sufficient contacts with, and intentionally availed themselves of the

laws and markets of Texas through the promotion, sale, marketing, distribution and operation of

their products and services, as to render exercise of general jurisdiction by Texas courts

permissible.

         7.    This Court is the proper venue for this action pursuant to Texas Civil Practices and

Remedies Code Section 15.002(a)(1) because all or a substantial part of the events or omissions

giving rise to Plaintiffs' claim occurred in Cherokee County. Further, Defendants are non-residents

of Texas and do not maintain a principal office in Texas and as such, venue is proper in Cherokee

County pursuant to Texas Civil Practices and Remedies Code Section 15.002(a)(4) as Plaintiff

Mark Marshall is a resident of Cherokee County.

         8.    This Court is the proper venue for this action because at all times Plaintiffs' claims

arose out of the same transaction, occurrence, or series of transactions occurring in Cherokee

County.

                                         IV. PARTIES

         9.    Plaintiff Anthony Tristani is an individual resident of Cherokee County in the state

of Texas.



PLAINTIFFS' ORIGINAL PETITION                                                                  PAGE 3
       10.     Plaintiff Radford Tarry is a resident of Smith County in the state of Texas

       11.     Plaintiff Mark Marshall is a resident of Cherokee County in the state of Texas

       12.     Defendant OptionsSellers.Com, Inc. is Florida Corporation with its principal place

of business located at 401 East Jackson Street, Suite 2310, Tampa, FL 33602.

       13.     Defendant OptionSellers.Com, Inc., is a Florida Corporation, has engaged in

business and committed torts in the State of Texas, and this proceeding arises out of the business

and torts that OptionSellers.Com, Inc. has conducted and committed in the State of Texas, and to

which OptionSellers.Com, Inc. is a party. OptionSellers.Com, Inc. does not maintain a designated

agent for service of process in the State of Texas, nor does it maintain a regular place of business

in the State of Texas. Accordingly, the Secretary of State is an agent for service of process on

OptionSellers.Com, Inc. pursuant to Texas Civil Practices and Remedies Code Section 17.044(b).

Plaintiffs, therefore, request that OptionSellers.Com, Inc. be served according to that same

provision, through the Secretary of State of the State of Texas, who shall be served with duplicate

copies of process at the following address:

                                     OptionSellers.Com, Inc.
                                do Office of the Secretary of State
                          Statutory Documents Section — Citations Unit
                                         P.O. Box 12079
                                    Austin, Texas 78711-2079

       In accordance with Texas Civil Practices and Remedies Code Section 17.045(a), the

Secretary of State is requested to forward by registered mail or certified mail, return receipt

requested, a copy of the process, citation and complaint to its home office located at:

                               401 East Jackson Street, Suite 2310
                                       Tampa, FL 33602




PLAINTIFFS' ORIGINAL PETITION                                                                PAGE 4
       14.     Defendant, James Cordier, is the President of OptionSellers and, upon information

and belief, its sole shareholder. Mr. Cordier's place of residence is located at 1429 Jumana Loop,

Apollo Beach, FL 33527.

       15.     Defendant James Cordier is a Florida resident that has engaged in business and

committed torts in the State of Texas, and this proceeding arises out of the business and torts that

Cordier has conducted and committed in the State of Texas, and to which Cordier is a party.

Cordier does not maintain a designated agent for service of process in the State of Texas, nor does

he maintain a regular place of business in the State of Texas. Accordingly, the Secretary of State

is an agent for service of process on Cordier pursuant to Texas Civil Practices and Remedies Code

Section 17.004(c). Plaintiffs, therefore, request that Cordier be served according to that same

provision, through the Secretary of State of the State of Texas, who shall be served with duplicate

copies of process at the following address:

                                           James Cordier
                                 c/o Office of the Secretary of State
                           Statutory Documents Section — Citations Unit
                                          P.O. Box 12079
                                     Austin, Texas 78711-2079


       In accordance with Texas Civil Practices and Remedies Code Section 17.045(a), the

Secretary of State is requested to forward by registered mail or certified mail, return receipt

requested, a copy of the process, citation and complaint to his home as follows:

                                        1429 Jumana Loop
                                      Apollo Beach, FL 33527

       17.     This Court has both specific and general jurisdictions over OptionSellers and

Cordier because they engaged in acts and torts in Texas related to this lawsuit and the events giving

rise to the claims in this complaint resulted from their activities in Texas.



PLAINTIFFS' ORIGINAL PETITION                                                                PAGE 5
                      V.     CONDITIONS PRECEDENT AND CLAIMS

        18.    All conditions precedent to recovery by Plaintiffs herein have been satisfied.

                                          VI. AGENCY

        19.    Unless otherwise stated herein, whenever it is alleged in this pleading that

OptionSellers committed an act, made a representation or a statement, failed to perform an act, or

failed to make a statement, it means that OptionSellers was acting or failing to act through its

authorized agents, servants or employees acting with either express, implied, apparent and/or

ostensible authority; or that OptionSellers subsequently ratified and benefitted financially from

these acts, failures to act, representations, statements or conduct. Plaintiffs further plead that James

Cordier acted as the authorized agents of OptionSellers with express, implied, apparent and/or

ostensible authority, or that OptionSellers subsequently ratified the acts, failures to act,

representations, statements or conduct Cordier as alleged herein and/or benefitted financially

therefrom. Plaintiffs, therefore, allege that OptionSellers is liable for the actions of Cordier and

Michael Gross as alleged herein.

                               VII. FACTUAL BACKGROUND

        20.     In 1999, Mr. Cordier and his partner, Michael Gross, formed Liberty Trading

Group, Inc. ("Liberty"), a Commodities Trading Advisory firm, which held itself out as an expert

in options trading.

       21.      In order to facilitate their trading strategies, through 2012, Liberty directed clients

to open accounts at Peregrine Financial Group ("PFG"), a registered Broker-Dealer and Futures

Trading Merchant ("FCM").

        22.     In 2012, PFG was shut down by the regulators after it was discovered that its

principals were engaged in fraud, which resulted in a $200 million shortfall in customer funds.



PLAINTIFFS' ORIGINAL PETITION                                                                   PAGE 6
After PFG's collapse, Liberty, Cordier and Gross became the subject of numerous lawsuits.

       23.      In 2014, in an effort to overcome this industry stain, Cordier and Gross rebranded

Liberty as OptionSellers.

       24.     Mr. Cordier, who often appears on CNBC, Bloomberg, and other news media,

authored the book entitled "The Complete Guide To Options Selling: How Selling Options Can

Lead to Stellar Returns in Bull or Bear Markets." Mr. Cordier and OptionSellers advocate that

"our goal is to take an aggressive vehicle and manage it conservatively." Mr. Cordier further states

that "while naked options may sound outrageously aggressive and even frightening to some, if it

is done correctly, one should be able to sleep very well at night."

       25.     In or about 2017, Plaintiffs received solicitation from OptionSellers and Mr.

Cordier. Mr. Cordier pitched OptionSellers' strategy of buying/selling options on commodities

futures as a safe alternative to traditional stock market risk. It was explained to Plaintiffs that

Defendants would execute an options strategy involving straddles, strangles and spreads and, in

order to further mitigate risk, that the strike prices for the options would be far out of the money,

meaning the price of the underlying securities/commodity would need to change dramatically for

the strategy not to work as designed.

       26.     Defendants touted to Plaintiffs their "submarine" approach to options trading,

which focused on investing in five or six uncorrelated commodities and maintaining a cash cushion

of at least 50% of the account net liquidation value. By design, if one commodity experienced

adverse price movements, the remaining five or six uncorrelated commodities would buoy the

submarine (i.e., the account) from sinking. As will be discussed below, the strategy implemented

by Defendants was diametrically opposite to the "submarine" risk mitigation and diversification

strategy.



PLAINTIFFS' ORIGINAL PETITION                                                                PAGE 7
        27.     In or about January 2017, at the direction of Defendants, Tristani gave Defendants

discretionary trading authority over $1,000,000 in his account.

        28.     In or about April, 5, 2018, at the direction of Defendants, Marshall gave Defendants

discretionary trading authority over $500,000.

        29.     In or about October 5, 2018, at the direction of Defendants, Tarry gave Defendants

discretionary authority over $500,000.

       30.      Even though Plaintiffs had designated accounts in their individual names, upon

information and belief, Defendants implemented a singular strategy on behalf of all their clients.

To this end, upon information and belief, Defendants bought and sold securities and/or

commodities within an aggregated account in the name of OptionSellers and subsequently

allocated those positions to client accounts post-trade.

       31.      While Plaintiffs knew that Defendants would execute an options-based strategy,

Plaintiffs were not aware that the strategy would involve a concentrated position in naked call

options tied to correlated commodities. Rather, Plaintiffs believed and expected that Defendants

would adhere to their pledge to invest the account in a responsible way with risk diversified evenly

among five or six unrelated commodities markets and subject to maintaining at least a 50%

unencumbered cash cushion in the account. Unfortunately, this did not occur.

       32.     An options strategy built around naked call option positions is the most aggressive

form of options trading. When an investor holds naked call options, the success of the strategy

depends on the price of the underlying security or commodity remaining below the strike price. If

the security or commodity appreciates in value above the strike price, and the option is exercised,

the investor is required to purchase the underlying security or commodity at market value. Because

there is no ceiling to the spot price of any security or commodity, if a naked call option is exercised,



PLAINTIFFS' ORIGINAL PETITION                                                                   PAGE 8
the investor is required to pay the prevailing market price to purchase the commodity or security,

however high that may be. Moreover, because options trades are inherently leveraged, if an option

contract gets exercised by the counterparty, the investor's financial obligation is typically multiples

of his actual principal investment, which can dramatically magnify the losses.

       33.      As it relates to the specific strategy implemented by Defendants to Plaintiffs, the

risk/reward ratio associated was wildly imbalanced. Far "out of the money" options were sold,

meaning the spot price of the commodity was well below the strike price of the call option or well

above the strike price of the put option. "Out of the money" options generally pay small premiums

to the investor and, in theory, require larger market movements before an option will get exercised.

However, in exchange for small premiums (i.e., limited benefit), the investor continues to carry

the risk of complete loss in the event there are meaningful movements in the spot price of the

underlying commodity. In the industry, this is referred to as "picking up pennies in front of a

steamroller."

       34.      By the end of October 2018, there was tremendous systemic risk built up in

Plaintiffs' portfolios. Plaintiffs' accounts were over-concentrated in naked call and put options on

crude oil and natural gas futures, two correlated assets.

       35.      The ratio between the initial margin requirement and the liquidation value of the

portfolio reached excessively high levels. Given the concentration in natural gas and crude

options, the margin ratio placed the account at considerable risk for materially adverse price

movements.

       36.      Beginning in late October, the spot price of natural gas began incrementally

increasing as reports surfaced that parts of the United States would have a colder than expected




PLAINTIFFS' ORIGINAL PETITION                                                                  PAGE 9
winter. As concern grew that natural gas reserves may need to be utilized to meet demand, the

price escalated further.




   —




Hili2(11.E1             LA"IYMI            L4129...2 OL e         :21)3            1.312&2013



              37.   Notwithstanding the foregoing, Defendants continued to build up the naked call

position on natural gas futures, which is converse to conventional wisdom when the underlying

security or commodity is appreciating in value and the data are suggesting that the strong upward

trend may continue.

              38.   Between November 1 and November 9, in Plaintiffs' accounts, Defendants

increased the naked call position of natural gas futures, further concentrating Plaintiffs' accounts.

Put another way, instead of attempting to counterbalance the concentrated exposure to naked call

options on natural gas futures, Defendants essentially "doubled down" on their bet that natural gas

prices would not continue to appreciate by "rolling up" the natural gas call options. This dug a

deeper hole for Plaintiffs.

              39.   Neither OptionSellers nor Mr. Cordier notified Plaintiffs that Defendants departed

from the so-called conservative options strategy and began implementing a grossly speculative

trading strategy. In other words, Defendants failed to notify Plaintiffs that the risk profile of the



PLAINTIFFS' ORIGINAL PETITION                                                                   PAGE 10
account and the overall strategy changed or that the strategy was no longer consistent with what

Defendants touted both verbally and in their marketing materials.

       40.     Between November 13-15, 2018, the spot price of natural gas increased an

additional 25% and investors sought to cover "short" positions, which further drove up the spot

price of natural gas. This is known as a "short squeeze."

       41.     By November 15, Plaintiffs' accounts were in the "red." In three days' time, the

accounts of all 300 FCStone clients serviced by Defendants, including Plaintiffs, were completely

wiped out and carried unsecured margin balances beyond the investment principal. Plaintiffs lost

the entirety of their principals and were issued margin calls. Plaintiffs have collectively lost over

$2,200,000.

       42.     The investor losses were completely avoidable. Defendants implemented and then

failed to react to a dangerously escalating concentration of risk in natural gas call options over a

period of almost two weeks in early/mid-November 2018, and failed to monitor the sharp increase

in the leverage ratio of Plaintiffs' accounts between October 31 and November 12. The

combination of these factors made the ultimate outcome (i.e., the complete losses of Plaintiffs'

principals) inevitable.

                                VIII. CAUSES OF ACTION
                                    First Cause of Action
                          Misrepresentation/Omission (all Defendants)

       43.     Plaintiffs incorporate by reference the allegations contained in paragraphs 1

through 42 above.

       44.     Defendants made material misrepresentations and omissions to Plaintiffs in

connection with their recommendation that they establish a relationship with Defendants and grant

them discretionary authority to trade their accounts, including but not limited to, the following:



PLAINTIFFS' ORIGINAL PETITION                                                               PAGE 11
             a. Failing to disclose to Plaintiffs that OptionSellers, Cordier and Gross have been the

                subject of customer complaints, regulatory investigations and lawsuits regarding

                their investment management and advice;

             b. Misrepresenting the type and nature of the options trading strategy to be

                implemented in Plaintiffs' accounts by touting a diversified approach when, in

                actuality, the strategy involved a high concentration in correlated commodities;

             c. Concentrating Plaintiffs' assets in singular classes of commodities when Plaintiffs

                were told that Defendants would diversify;

             d. Failing to maintain a 50% cash cushion in the accounts to protect Plaintiffs'

                accounts against downside movements in the price of securities or commodities;

             e. Misrepresenting that both Defendants would monitor the concentration and

                leverage ratios in the accounts in order to preserve principal and mitigate risk;

             f. Failing to disclose the arbitrary nature in which trades and margin was allocated

                across customer accounts, including Plaintiffs' accounts, resulting in

                disproportionate margin calls.

       45.      Defendants knew or should have known that their misrepresentations were false.

       46.      Defendants knew that the facts they omitted to disclose to Plaintiffs were necessary

to make other statements, when viewed in the light of the circumstances under which they were

made, not misleading.

       47.      Plaintiffs relied on the representations made by Defendants.

       48.      As a direct and proximate result of Defendants' misrepresentations and omissions,

Plaintiffs have been damaged.




PLAINTIFFS' ORIGINAL PETITION                                                               PAGE 12
       49.      OptionSellers is individually liable, as well as vicariously liable, for the conduct of

its employees and agents, including Cordier and Gross, pursuant to the doctrine of respondeat

superior and/or actual/apparent authority.

                                    Second Cause of Action
                          Negligent Misrepresentation (all Defendants)

       50.      Plaintiffs incorporate by reference the allegations contained in paragraphs 1

through 49 above.

       51.      Defendants made material misrepresentations and omissions to Plaintiffs in

connection with their recommendation that they invest in the options strategy, including but not

limited to, the following:

             g. Failing to disclose to Plaintiffs that OptionSellers, Cordier and Gross have been the

                subject of customer complaints, regulatory investigations and lawsuits regarding

                their investment management and advice;

             h. Misrepresenting the type and nature of the options trading strategy to be

                implemented in Plaintiffs' accounts by touting a diversified approach when, in

                actuality, the strategy involved a high concentration in correlated commodities;

             i. Concentrating Plaintiffs' assets in singular classes of commodities when Plaintiffs

                were told that Defendants would diversify;

             j. Failing to maintain a 50% cash cushion in the accounts to protect Plaintiffs'

                accounts against downside movements in the price of securities or commodities;

             k. Misrepresenting that both Defendants and FC Stone would monitor the

                concentration and leverage ratios in the accounts in order to preserve principal and

                mitigate risk; and




PLAINTIFFS' ORIGINAL PETITION                                                                PAGE 13
             1. Failing to properly handle margin liquidations and trade allocations in customer

                accounts, including Plaintiffs' accounts.

       52.      Defendants knew or should have known that their misrepresentations were false.

       53.      Defendants knew or should have known that the facts they omitted to disclose to

Plaintiffs were necessary to make other statements, when viewed in the light of the circumstances

under which they were made, not misleading.

       54.      Plaintiffs relied on the representations made by Defendants.

       55.      As a direct and proximate result of Defendants' misrepresentations and omissions,

Plaintiffs have been damaged.

       56.      OptionSellers is individually liable, as well as vicariously liable, for the conduct of

its employees and agents, including Cordier and Gross, pursuant the doctrine of respondeat

superior and/or actual/apparent authority.

                                     Third Cause of Action
                            Breach of Fiduciary Duty (all Defendants)

       57.      Plaintiffs incorporate by reference the allegations contained in paragraphs 1

through 56 above.

       58.      Defendants held themselves out to Plaintiffs as properly licensed and registered

CTAs who were qualified to provide them with advice and recommendations with regard to their

investments.

       59.      Plaintiffs reposed their trust and confidence in Defendants, which they accepted.

As such, Defendants owed Plaintiffs a fiduciary duty to, among other things:

             a. Manage the accounts in a manner directly comporting with the needs and objectives

                of the customer;

             b. Not misrepresent or fail to disclose material facts;

PLAINTIFFS' ORIGINAL PETITION                                                                PAGE 14
             c. Keep informed regarding the changes in the market which affect their customers'

                interests and act responsively to protect those interests;

             d. Keep the customers informed as to each completed transaction;

             e. Explain the practical impact and potential risks of the course of dealing which they

                were engaged; and

             f. Failing to properly handle margin liquidations and trade allocations in customer

                accounts, including Plaintiffs' accounts.

       60.      Defendants abused and violated all of their fiduciary duties to Plaintiffs which

directly and proximately caused Plaintiffs to sustain significant damages.

       61.      OptionSellers is individually liable, as well as vicariously liable, for the conduct of

its employees and agents, including Cordier and Gross, pursuant to the doctrine of respondeat

superior and/or actual/apparent authority.

                                      Forth Cause of Action
                                    Negligence (all Defendants)

       62.      Plaintiffs incorporate by reference the allegations contained in paragraphs 1

through 61 above.

       63.      Defendants held themselves out to Plaintiffs as qualified to provide them with

advice and recommendations with regard to their investments.

       64.      Plaintiffs reposed their trust and confidence in Defendants, which they accepted.

As such, Defendants owed Plaintiffs a duty to, among other things:

                    a. Manage the accounts in a manner directly comporting with the needs and

                        objectives of the customers;

                    b. Not misrepresent or fail to disclose material facts;




PLAINTIFFS' ORIGINAL PETITION                                                                PAGE 15
                    c. Keep informed regarding the changes in the market which affect their

                       customers' interests and act responsively to protect those interests;

                    d. Keep their customers informed as to each completed transaction;

                    e. Explain the practical impact and potential risks of the course of dealing

                       which they were engaged; and

                    f. Failing to properly handle margin liquidations and trade allocations in

                       customer accounts, including Plaintiffs' account.

          65.   Defendants abused and violated all of their duties to Plaintiffs, which directly and

proximately caused Plaintiffs to sustain significant damages.

          66.   OptionSellers is individually liable, as well as vicariously liable, for the conduct of

its employees and agents, including Cordier and Gross, pursuant to the doctrine of respondeat

superior and/or actual/apparent authority.

                                      Fifth Cause of Action
                              Negligent Supervision (OptionSellers)

          67.   Plaintiffs incorporate by reference the allegations contained in paragraphs 1

through 66 above.

          68.   OptionSellers has a common law duty to supervise its employees and officers with

regard to, among other things, sales practices, trading practices and communications with the

public.

          69.   OptionSellers breached its duty of care by, among other things, failing to supervise

its partners, officers, employees and agents in the opening and approval of the accounts, including

permitting naked options trading in Plaintiffs' account, as well as the implementation and

execution of the investment strategy in Plaintiffs' account. OptionSellers also failed to supervise

the margin liquidation process to ensure compliance with applicable laws, rules and regulations as

PLAINTIFFS' ORIGINAL PETITION                                                                PAGE 16
set forth herein. In addition, upon information and belief, OptionSellers also breached its duties

with regard to post-trade allocation of profits and losses in accounts serviced by OptionSellers,

including Plaintiffs' accounts.

         70.   OptionSellers' misconduct is the direct and proximate cause of damages to

Plaintiff

         71.   OptionSellers is individually liable, as well as vicariously liable, for the conduct of

its employees and agents, including Cordier and Gross, pursuant to the doctrine of respondeat

superior and/or actual/apparent authority.

                                  IX.   CLAIMS FOR RELIEF

         72.   Pursuant to Tex. R. Civ. P. 47, Plaintiffs bring this action against Defendants for

fraud, negligence, negligent misrepresentation, and breach of fiduciary duty. Damages sought by

Plaintiffs are within the jurisdictional limits of the court. Plaintiffs seek monetary relief over

$2,000,000.

                                         X. DAMAGES

         73.   As a proximate result of the incidents made the basis of this suit and Defendants'

conduct, Plaintiffs bring this suit against the Defendants to recover damages for the following

items:

         a)    Judgment in Plaintiffs' favor in an amount to be determined at trial, but no less than

   $2,200,000;

         b)    Special damages and/or consequential damages;

         c)    Loss of assets and/or loss of opportunity to invest in legitimate investments plans

   and/or lost investment interest and/or lost interest;

         d)    Disgorgement of the Defendants' profits;



PLAINTIFFS' ORIGINAL PETITION                                                               PAGE 17
        e)      Prejudgment and post-judgment interest;

        f)      Costs of Court;

        g)      Punitive or Exemplary Damages under Texas common law;

        h)      Attorney's Fees; and

        i)      Such other and further items of damages as may be supplemented as a result of the

    discovery performed in this suit.

                                        X. JURY DEMAND

        74.     Plaintiffs hereby demand a trial by jury in this action. A jury fee has been paid on

behalf of Plaintiffs.

                                         XI. PRAYER

        WHEREFORE, Plaintiffs respectfully requests that a jury be empaneled to hear this cause,

Defendants be cited to appear and answer, and that Plaintiffs have judgment against Defendants

for the all relief requested herein and all other relief, in law or in equity, to which Plaintiffs may

justly be entitled.




PLAINTIFFS' ORIGINAL PETITION                                                                PAGE 18
                                Respectfully submitted,

                                FEE, SMITH, SHARP & VITULLO, L.L.P




                                Anthony L. Vitullo
                                State Bar No. 20595500
                                Garrett J. McLearen
                                State Bar No. 24090258
                                Jim Goff
                                State Bar No. 24095427
                                Taylor J. Giusti
                                State Bar No. 24095374
                                Three Galleria Tower
                                13155 Noel Road, Suite 1000
                                Dallas, Texas 75240
                                (972) 934-9100 (phone)
                                (972) 934-9200 (fax)
                                lvitullo@feesmith.com
                                gmclearen@feesmith.com

                                ATTORNEYS FOR PLAINTIFFS




PLAINTIFFS' ORIGINAL PETITION                                   PAGE 19
